 1 Conor Nideffer, CA Bar No. 253931
     SIMON GREENSTONE PANATIER, P.C.
 2 3780 Kilroy Airport Way, Suite 540
     Long Beach, California 90806
 3 Telephone (562) 590-3400
     Facsimile (562) 590-3412
 4
 5 Attorney for Plaintiffs
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA
10
                                SACRAMENTO DIVISION
11
12 ROGER BAILEY, Individually and as               Case No. 2:19-cv-0724-MCE-AC
   Successor in Interest of the Estate of          Assigned for All Purposes to
13 JOANNA OSWALD, Deceased; and                    Honorable Morrison C. England, Jr.
   DANIKA DAVIS, DAVID OSWALD,
14 DAWN DAVIDSON and DEANNA                        ORDER RE: PLAINTIFFS’
   SUTTON,                                         MOTION FOR IMMEDIATE
15                                                 REMAND TO STATE COURT
                       Plaintiffs,
16
                vs.
17
     IMERYS TALC AMERICA, INC.
18 (sued individually and as successor-in-
     interest to LUZENAC AMERICA,
19 INC. successor-in-interest to CYPRUS
     INDUSTRIAL MINERALS
20 COMPANY and WINDSOR
     MINERALS, INC. and
21 METROPOLITAN TALC CO.);
     JOHNSON & JOHNSON;
22 JOHNSON & JOHNSON CONSUMER
     INC., a subsidiary of JOHNSON &
23 JOHNSON; and
     DOES 1-450,
24
                       Defendants.
25
26
27
28

                                               1
                                     ORDER GRANTING REMAND
 1        Plaintiffs’ Motion to Remand (ECF No. 9) seeks an order immediately
 2 remanding the above-entitled action to the Superior Court of California, County of
 3 Placer. While Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.
 4 initially filed an Opposition to Plaintiffs’ Motion (ECF No. 13), this Opposition was
 5 subsequently withdrawn. ECF No. 24. Thus, Plaintiffs’ Motion is unopposed.
 6        Having read the Parties’ papers and after careful consideration of the issues
 7 contained therein, and good cause appearing, the Court hereby GRANTS Plaintiffs’
 8 Motion (ECF No. 9); this action is REMANDED to the Placer County Superior Court,
 9 as this Court finds that there is no subject matter jurisdiction in federal court for the
10 removed claims. The Court further finds that the equities weighs heavily in favor of
11 remanding this action pursuant to 28 U.S.C. 1452(b). Thus, on multiple, independent
12 grounds, pursuant to 28 U.S.C. § 1452 and 28 U.S.C. § 1334, the Court concludes that
13 the removed action should be remanded immediately back to the Placer County
14 Superior Court.
15        The above-captioned case is REMANDED immediately to the Placer County
16 Superior Court. The Clerk shall thereafter close the case in this Court.
17        IT IS SO ORDERED.
18 Dated: August 28, 2019
19
20
21
22
23
24
25
26
27
28

                                               2
                                   ORDER GRANTING REMAND
